Citation Nr: 1518379	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-33 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral flat feet.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disease.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1955 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) from decisions issued by the RO.

These matters have been remanded by the Board numerous times for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is still required before the remaining claims can be properly adjudicated. 

With regard to the claim for flat feet, a review of the record reflects that the Veteran filed a notice of disagreement, dated October 15, 2014, with the evaluation assigned for his bilateral flat feet by the October 17, 2013 rating decision.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v Brown, 10 Vet. App. 93, 97 1997). 

As to the lumbar spine disability, in a June 2014 letter, the Veteran, through his representative, argued that the VA examination for the Veteran's back did not accurately reflect the current severity of his disability.  The Veteran was last afforded a VA examination to assess his back in January 2009.  As such, the Board finds that an additional VA examination is needed to fully and fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Additionally, during the pendency of the appeal, in an October 2014 rating decision, the RO also granted service connection for lumbar radiculopathy of the left and right lower extremities, and assigned a 20 percent evaluation for each side.  In considering whether a higher evaluation is warranted for the lumbar spine disorder, the Board must consider both the orthopedic and neurological manifestations of the disability.  As to the neurological manifestations (i.e. radiculopathy), the Board notes that since the increased rating claim for the lumbar spine disorder was last adjudicated, the AOJ has not addressed entitlement to a higher rating for neurological manifestations in a supplemental statement of the case.  Therefore, on remand, such should also be accomplished. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Regarding the bilateral flat feet issue, the RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

2. Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

Regarding lumbar radiculopathy of the bilateral lower extremities, provide all residuals pertinent to those extremities, to include whether there is any complete or incomplete paralysis, and if any incomplete paralysis is mild, moderate, or severe.  


The examiner must provide comment on the impact of the lumbar spine disability and lower extremity radiculopathy on the Veteran's occupation.

3. After completing the requested action and any additional development deemed appropriate, the RO should readjudicate the lumbar spine claim, to include taking into consideration the neurological manifestations of the lumbar spine disability, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




